Citation Nr: 0006519	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  95-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  He died in November 1991, and the appellant is 
his widow.  

By a February 1992 decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  
However, the question of whether the veteran's death was 
related to inservice exposure to Agent Orange was not then 
addressed by the RO.  

In a December 1992 notice of disagreement with that February 
1992 decision, the appellant stated that she continued to 
contend that the veteran's death was due to exposure to Agent 
Orange in service.  The RO notified the appellant in a 
February 1993 letter that it had not yet addressed the issue 
of entitlement to service connection for the cause of death 
due to Agent Orange exposure, and informed her that such a 
decision would be deferred pending VA promulgation of new 
regulations pursuant to the Agent Orange Act of 1991, Pub. L. 
No. 102-4, 105 Stat. 11 (1991).  

The VA subsequently issued a notice and regulations pursuant 
to the Agent Orange Act in May 1993, January 1994, and 
February 1994.  See Diseases Associated With Service in the 
Republic of Vietnam, 58 Fed. Reg. 29107 (1993), Disease Not 
Associated with Exposure to Certain Herbicide Agents, 59 Fed. 
Reg. 341 (1994), and Disease Associated With Exposure to 
Certain Herbicide Agents, 59 Fed. Reg. 5106 (1994).  

The RO in May 1994 notified the appellant that her claim of 
entitlement to service connection for the cause of the 
veteran's death due to exposure to Agent Orange had been 
denied.  She thereafter perfected an appeal to the Board.

The Board in October 1997 remanded the claim for further 
development.  In the Introduction to that Remand, the Board 
referred to the RO the issues of entitlement to death pension 
and accrued benefits, and also referred the issue of the 
veteran's son's entitlement to VA benefits pursuant to 
38 U.S.C.A. §§ 1801-1806 (West 1991 & Supp. 1999).  The RO 
addressed the issue of entitlement to accrued benefits in an 
April 1998 decision denying such benefits.  The decision was 
not appealed, and accordingly the claim of entitlement to 
accrued benefits is not currently before the Board.  The 
claim for death pension benefits still remains pending at the 
RO.  The RO should take appropriate action on this issue.  

In an April 1998 letter advising the appellant of the denial 
of accrued benefits, the RO also advised the appellant of the 
existence of an entitlement to benefits for a child with 
Spina Bifida who is a child of a Vietnam veteran, and 
provided the appellant with VA Form 21-0304 for filing of 
such a claim.  It appears that such a claim has not been 
filed.

The October 1997 Board Remand was preceded by a December 1996 
Board hearing.  The Board member who conducted the December 
1996 Board hearing and who signed the October 1997 Board 
remand has left the Board.  As such, the appellant was 
accorded an opportunity to have a further Board hearing.  She 
did testify again, and a transcript of an October 1999 
hearing before the undersigned Board member is included in 
the claims folder.  At that second hearing, the undersigned 
Board member granted a 30 day period, in which the case was 
held open, to allow the appellant to submit additional 
evidence in support of her claim.  In a FAX received at the 
Board on December 3, 1999, the appellant requested a further 
60 day extension to allow her to submit additional evidence.  
The undersigned Board member communicated with the 
appellant's representative and granted that further 
extension.  Both of these extensions have elapsed, and no 
additional evidence has been forthcoming.  Accordingly, the 
Board here addresses the appellants claim as is, without the 
benefit of further submissions.  


REMAND

The appellant contends that the veteran died as a result of 
esophageal carcinoma due to Agent Orange exposure in service 
in Vietnam. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that some disability 
incurred in service or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death, or was of such severity as to have had a material 
influence in accelerating death.  38 U.S.C.A. §§ 1310, 1312 
(West 1991); 38 C.F.R. § 3.312 (1999).

The Board, in its prior October 1997 Remand determined that 
the appellant's claim for entitlement service connection for 
the cause of the veteran's death due to Agent Orange exposure 
was well grounded, based in part on a death certificate 
stating that esophageal cancer contributed to death, and in 
part on a January 1995 medical opinion letter of A. R. 
Thalinger, M.D., a private physician.  The relevant opinions 
expressed by Dr. Thalinger were that an esophageal carcinoma 
contributed to death, and that exposure to Agent Orange in 
service resulted in a subsequent increased incidence of 
malignancy.  See Ramey v. Brown, 9 Vet.App. 40, 46 (1996); 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  While the 
undersigned Board member here concurs with the October 1997 
former Board member's determination that the appellant's 
claim is well grounded, the Board nonetheless finds that 
further development is required to address two elements of 
the appellant's claim: a causal link between inservice 
exposure to Agent Orange and the development of esophageal 
carcinoma, and whether post operative residuals of esophageal 
carcinoma caused or contributed substantially or materially 
to the cause of death, or were of such severity as to have 
had a material influence in accelerating death.

Veteran's death certificate informs that the veteran died of 
multiple disorders including post operative esophageal 
carcinoma.  A January 1995 letter by A. R. Thalinger, M.D., 
includes the medical opinion that the veteran died of 
multiple causes including complications from squamous cell 
carcinoma of the esophagus.  However, the claims file also 
contains terminal hospitalization records from Presbyterian 
Health Services, Charlotte, North Carolina, and an autopsy 
report from the same medical center.  In the autopsy report 
it is stated that the veteran's esophageal cancer was 
surgically removed with an associated anastomosis of the 
remaining portion of the esophagus to the stomach in May 
1991.  This was approximately six months prior to the 
veteran's death in November 1991, and the autopsy report 
further notes that there was no evidence of recurrence of the 
esophageal carcinoma upon autopsy.  This evidentiary conflict 
between the death certificate and the private physician's 
opinion on one side, and the autopsy report on the other, 
leaves unresolved the question of whether post operative 
residuals of esophageal carcinoma caused or contributed 
substantially or materially to the cause of death, or were of 
such severity as to have had a material influence in 
accelerating death.  Remand for a medical opinion addressing 
this question is required.

The other question to be addressed is whether that esophageal 
cancer was due to Agent Orange exposure in service.  As the 
Board noted in its October 1997 Remand, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307 (1999).  Disease associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. § 
3.309 (1999), will be considered to have been incurred in 
service under the circumstances outlined in that section even 
though there is no evidence of such disease during the period 
of service.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) (1999) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1999) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and sub-acute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e) (1999).

During the pendency of this appeal, the Court decided the 
appeal of McCartt v. West, 12 Vet. App. 164 (1999), holding 
that the veteran will be presumed to have been exposed to 
Agent Orange if the veteran served in Vietnam during the 
Vietnam Era only if the veteran thereafter develops one of 
the diseases enumerated in 38 C.F.R. § 3.309(e), for which 
there is a presumption of service connection based on Agent 
Orange exposure.  Otherwise, there is no presumption of 
exposure to Agent Orange in service in Vietnam, and the 
claimant must establish by affirmative evidence both the 
veteran's exposure to Agent Orange and a causal link between 
such exposure and that disorder for which there is no 
presumption in 38 C.F.R. § 3.309(e).  

In this case, the veteran has not been shown to have 
developed a disorder enumerated in 38 C.F.R. § 3.309(e), and 
the question of exposure to Agent Orange in service in 
Vietnam must be determined based on a weighing of the 
evidence presented.  Here, the veteran's service Form DD214 
informs that he served on active duty from January 1968 to 
January 1971, and that he received a Vietnam Campaign Medal, 
a Vietnam Service Medal, two Overseas Bars, and a Vietnam 
Cross of Gallantry with Palm.  These awards fairly well 
establish that the veteran served in Vietnam during the 
Vietnam Era.  The Vietnam Cross of Gallantry suggests that 
the veteran may have engaged in combat or been in combat 
situations in Vietnam.  The claims file also contains an 
August 1983 VA medical report recording a statement by the 
veteran that he served in the military as an Army Specialist 
4, Supply Distribution, and was in transport convoys in 
Vietnam from Cu Chi to Tay Ninh.  He then also reported that 
he was exposed to aerial spraying of Agent Orange during 
these convoy operations.  Based on this evidence, the Board 
concludes that it is reasonably possible that the veteran was 
exposed to Agent Orange in service in Vietnam during the 
Vietnam Era.  The Board therefore concludes that there was 
such exposure, pursuant to McCartt. 

With exposure to Agent Orange established, the appellant must 
still establish a causal link between such exposure and the 
veteran's development of esophageal cancer.  

As noted above, in his January 1995 letter, Dr. Thalinger 
reported that the veteran had died of complications of 
squamous cell carcinoma of the esophagus, and added, "It is 
well established scientifically that there is an increased 
incidence of malignancy after exposure to [Agent Orange]."  
The Board in October 1997 remanded the claim, in part, for a 
further statement from Dr. Thalinger explaining the medical 
or scientific basis for his statement regarding Agent Orange.  
Despite RO letters to Dr. Thalinger in November 1997 and 
January 1998, no response was forthcoming.  As such, the 
Board finds that Remand is also in order for a medical 
opinion, informed by a complete review of the veteran's 
record, by a VA oncologist, addressing the question of a 
causal connection between Agent Orange exposure in service 
and the veteran's subsequent development of esophageal 
cancer.

The case is therefore REMANDED to the RO for the following 
development:

1.  The claims file including a copy of 
this remand should be referred to a VA 
oncologist, who should review the entire 
record and this remand, and answer the 
following questions:  1)  Whether it is 
at least as likely as not that esophageal 
cancer was causally related to exposure 
to Agent Orange during the veteran's 
service in Vietnam, and 2)  Whether it is 
at least as likely as not that post 
operative residuals of esophageal cancer 
caused or contributed substantially or 
materially to the cause of death, or were 
of such severity as to have had a 
material influence in accelerating death.

2.  The RO should thereafter readjudicate 
the appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.  If the determination 
remains adverse to the appellant, she and 
her representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




